Citation Nr: 1621343	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  01-08 837	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for bladder cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty with the Coast Guard from August 1956 to November 1961 and with the Army from June 1967 to September 1981.  He also served various periods of active duty for training prior to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2003 at the RO.  A transcript of the hearing is of record. 

The May 2000 rating decision on appeal denied a claim for entitlement to service connection for kidney cancer.  The Veteran appealed the denial of service connection to the Board and the claim was remanded in September 2003 and October 2009 for additional development.  In a November 2011 statement, the Veteran reported that his kidney cancer had spread to other organs, including the bladder.  The issue on appeal was then characterized by the agency of original jurisdiction (AOJ) as service connection for bladder cancer in a January 2015 supplemental statement of the case and as "kidney cancer and/or bladder cancer" in the January 2015 recertification of the appeal to the Board.  For clarity, the Board has characterized the issues on appeal as separate claims for entitlement to service connection for kidney cancer and bladder cancer.    

The Veteran was previously represented by a private attorney in this matter; however, in April 2015, the Veteran's representative notified VA that the Veteran was withdrawing his appeal and filed a motion withdrawing his power of attorney on behalf of the Veteran.  

This appeal was recertified to the Board in January 2015 and the representative's request to withdraw was received in April 2015.  A representative may not withdraw his or her representation of a veteran after the certification of an appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  In light of the complete withdrawal of the appeal, the Board finds that good cause has been shown and the motion to withdraw as the Veteran's representative is granted.  Id.  


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for entitlement to service connection for kidney cancer is requested.

2.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for entitlement to service connection for bladder cancer is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for kidney cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection bladder cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal in its entirety and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The claim for entitlement to service connection for kidney cancer is dismissed.

The claim for entitlement to service connection for bladder cancer is dismissed.



		
James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


